DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 3 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a lateral portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent No. 8,479,350 B2).
Regarding Independent Claim 1, Kim teaches a wiper-fastening apparatus (Fig. 1) configured to fasten a wiper arm (drive arm, ja; Fig. 4) coupling adaptor  (connector, 30) to a wiper blade (blade, 10), the wiper-fastening apparatus comprising a base (adapter, 20) attached to 5or detached from a clamp (seating plate, 13) fixed to the wiper blade (10) and on which the adaptor (30) is mounted to be hinge-rotated (via, hinge shaft, 25) , wherein the base (20) comprises: a hinge portion (hinge shaft, 25) which is hinge-coupled to the adaptor (30; Fig. 3); and a lateral portion (Annotated Fig. 3) extending downward from both sides in a width direction of 10the hinge portion (25) and inside which the wiper blade (10)  is mounted (Fig. 4), and wherein the lateral portion (Annotated Fig. 3) comprises a protruding portion (Annotated Fig. 3) biased from the clamp (13) or held by the clamp (13) in a vertical direction depending on an angle formed by a longitudinal direction of the wiper blade (10) and a longitudinal direction of the hinge portion (25).  

    PNG
    media_image1.png
    393
    503
    media_image1.png
    Greyscale

Regarding Claim 2, Kim teaches the wiper-fastening apparatus (Fig. 1) wherein the lateral portion (Annotated Fig. 3) comprises: a parallel surface portion (Annotated Fig. 3) provided to be parallel to the longitudinal direction of the hinge portion (25); and 20a tilted surface portion (23) provided to be tilted outward at a certain angle in comparison to the parallel surface portion (Annotated Fig. 3) so as to switch between a first state (when protruding portion is released from clamp; Fig. 2) in which the wiper blade (10) is mounted to be parallel to the tilted surface portion (23) and a second state (Fig. 4) in which the wiper blade (10) rotates and is mounted to be parallel to the parallel surface portion (Annotated Fig. 3) in comparison to the first state, and 35wherein the parallel surface portion (Annotated Fig. 3) comprises the protruding portion (Annotated Fig. 3) held by the clamp (13) fixed to the wiper blade (10) in the second state.  
Regarding Claim 3, Kim teaches the wiper-fastening apparatus (Fig. 1), wherein in the first state, the 5protruding portion (Annotated Fig. 3) is biased and released from the clamp (13) fixed to the wiper blade (10; Fig. 2).
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: KR 101879694 B1 to Lee teaches a wiper-fastening apparatus configured to fasten a wiper arm coupling adaptor to a wiper blade, the wiper-fastening apparatus comprising a base attached to 5or detached from a clamp fixed to the wiper blade and on which the adaptor is mounted to be hinge-rotated.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723